Citation Nr: 1220574	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  10-42 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a left arm/shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from July 1950 to July 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).    

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In April 2011, the Board remanded the issue of service connection for a left arm/shoulder disability for further evidentiary development.  

The Board notes that in August 2010, the Veteran also perfected an appeal for the issues of entitlement to service connection for a low back disability and for tinnitus.  Subsequent rating decisions in March 2012 and April 2012 granted the claims for a low back disability and for tinnitus, respectively.  These grants represent full grants of the benefits sought on appeal for these issues, and therefore, these issues are not before the Board.  

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Medical findings in service reveal a left forearm disability was present prior to service; however, the most probative evidence of record does not show that such disability underwent a permanent worsening beyond normal progression as a result of the Veteran's active service.  

2.  The most probative evidence fails to link the Veteran's current left shoulder disability to service.  


CONCLUSION OF LAW

A left arm/shoulder disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304(b), 3.306, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a December 2007 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The December 2007 letter also informed the Veteran of the evidence needed to establish a disability rating and effective date for the claim on appeal.  The case was last adjudicated in April 2012.    

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service separation examination, VA medical records, VA examination reports, statements and a photograph submitted on the Veteran's behalf, and hearing testimony.   

The Board notes that most of the Veteran's service treatment records are unavailable.  The RO made a formal finding regarding the unavailability of the service treatment records in September 2008.  The Veteran was informed of this in a September 2008 letter, and was requested to submit any service treatment records in his possession.  

The Board also notes that actions requested in the prior remand have been undertaken.  Instructions pertinent to the claim being decided included obtaining updated VA treatment records as well as private medical records from Dr. Certo at St. Francis Hospital, attempting to obtain sick/morning reports from the Veteran's unit that document his in-service parachute fall, and scheduling the Veteran for a VA examination to determine the etiology of his left arm/shoulder disorder.  In response, the RO/AMC obtained all available current VA treatment records from the VA Medical Centers in Gainesville, Florida and Pittsburgh, Pennsylvania.  The RO/AMC also scheduled the Veteran for a May 2011 VA examination.  Regarding the private medical records from Dr. Certo at St. Francis Hospital, the RO/AMC did attempt to obtain them, but was informed by the Veteran that Dr. Certo had passed away and St. Francis Hospital had been destroyed.  The Veteran requested that the RO/AMC adjudicate his claim without those records.  

With respect to the Veteran's sick/morning reports, the Board acknowledges that the RO/AMC did not make another attempt to obtain them, as discussed in the body of the Remand.  However, the purpose of obtaining the sick/morning reports was to establish that the Veteran had a parachute fall during service in which he injured his left arm and shoulder.  The Board notes that in rendering his nexus opinion, the May 2011 VA examiner considered the Veteran's lay statements regarding in-service injury and accepted them to be true.  Indeed, the Veteran provided very detailed information concerning his hard parachute landing to the examiner, even showing the examiner a photograph to prove there were high winds that day.  The examiner accepted the facts as described by the Veteran, and even provided a favorable opinion with respect to the back claim based on the Veteran's report of the parachute incident.  

Moreover, the Veteran reported in a July 2009 statement that he was given "APCs" by a medic in the field following the hard landing, but it got better after a few days and he did not think anything more about it.  On an NA Form 13055 completed by the Veteran, he indicated "not applicable" to the name of the facility where he was treated.  Thus, it appears he did not receive treatment for his claimed injuries.  As it does not appear the Veteran actually received treatment for his injuries at a service medical facility and the Veteran's account of his in-service injury has already been accepted to be true by the May 2011 VA examiner, further remand to request the Veteran's sick/morning reports would serve no useful purpose.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by providing hearing testimony, reporting for VA examinations, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any 
error in the sequence of events or content of the notice is not shown to have 
affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b). 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Whether a preexisting disorder underwent an increase in severity during service is determined based on evidence of the manifestations of the disorder before, during, and after service.  38 C.F.R. § 3.306.  For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a). 

As an initial matter, the Board notes that it has been shown that the Veteran's service treatment records for his period of active service from July 1950 to July 1953 are mostly unavailable.  A September 2008 memorandum documents a formal finding of unavailability of his service treatment records and notes that all efforts to obtain such records have been exhausted and that further attempts would be futile.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The Veteran contends that he injured his left arm and left shoulder on a parachute jump during his period of service.  His DD Form 214 indicates that he received the Parachute Badge.  The Veteran has also submitted a photograph of himself in steep oscillation right before landing a parachute jump.  He has argued that since the parachute incident in service, his left arm and shoulder conditions have gotten worse (despite having no other injuries after his service discharge).    

The only available service treatment record in this case is the Veteran's July 1953 separation examination.  The Veteran was not found to have any abnormalities of the upper extremities, but he was noted to have had a fracture of the left forearm at the age of 8, with no sequelae.

In a June 2007 post-service VA medical report, the physician noted that the Veteran had sharp left shoulder and arm pain.    

The Veteran testified before the Board at a March 2011 travel board hearing.  Testimony revealed, in pertinent part, that the Veteran injured his left arm and shoulder during a parachute jump in Taegu, Korea in March 1952.  Specifically, the Veteran testified that he was in a steep oscillation just prior to landing, then sustained a very hard landing on the ground and was then dragged due to high surface winds for approximately 75 to 100 feet (during which time he hurt his left arm and shoulder) before finally collapsing his canopy.  The Veteran recalled that a medic came up to him afterward to ask if he was all right, and the Veteran told him that his left shoulder was hurting but that he did not think he needed any medical help.  Thereafter, the medic allegedly gave the Veteran some "APCs" and said if it got worse to go on sick call.  The Veteran said it seemed to feel better after a few days and that he thought no more about it at that time.  The Veteran also reported that after his discharge from service, he worked as an office clerk and later became a private secretary with a stenograph.  He indicated that he did not have any further injuries to his left arm and shoulder after service.  

At a May 2011 VA examination, the Veteran reported having a hard parachute landing in 1952 during service.  He stated that the landing was abnormal in the sense that he was wavering in a sinusoidal pattern as he approached the ground due to high winds occurring at the time of the jump.  The examiner reviewed the photograph of the Veteran making his parachute jump and noted that in the background, there were several parachutes on the ground that were still completely inflated.  The examiner felt that the inflated parachutes were an indication of the high winds on the day of the jump.  The Veteran estimated that he probably hit the ground at about 20 miles per hour that day, which was significantly greater than the typical estimated speed of 5 to 10 miles per hour.  The Veteran maintained that when he fell that day, he landed hard on his feet, then landed onto his left shoulder, and was dragged for some distance before someone caught him and deflated his chute.  The Veteran stated that his left shoulder pain only began about 15 years ago.  He complained of a dull aching pain at night and with overhead reaching and internal rotation.  He reported that as long as he did not reach too high or reach behind him, the left shoulder would not typically bother him that much.  He denied any numbness, tingling, flare-ups, or pain or dysfunction below the shoulder.  The Veteran also did not report any involvement of the left forearm due to a fracture as a child.  He had not received any treatment for his shoulder to date.  He denied the use of any assistive devices and indicated that his left shoulder/forearm did not affect his activities of daily living or occupation.  

The examiner found that the Veteran's left shoulder range of motion was full for his age group.  He noted that an x-ray of the left shoulder revealed some chronic change at the insertion site of rotator cuff of the greater tuberosity as well as some mild change in the undersurface of the acromion, which would be consistent with longstanding rotator cuff impingement.  

As regards the left arm, the examiner diagnosed the Veteran with remote left forearm fracture with no residuals.  X-ray of the left elbow was reported to be normal.  The examiner opined that there was no current condition of the left forearm that was permanently worsened or aggravated during or as a result of service.  He noted that the Veteran had denied any residuals of the forearm fracture he had had as a child.  

With respect to the left shoulder, the examiner diagnosed the Veteran with left shoulder rotator cuff impingement.  He opined that the Veteran's left shoulder condition did not arise during service, nor was it otherwise related to any incident of service, including the hard parachute landing.  The examiner explained that the Veteran's shoulder pain did not even start until about 15 years ago, which was over 40 years after the in-service parachute incident.  He also stated that the Veteran's signs, symptoms, and physical examination were classic for rotator cuff impingement, which was something that just occurred over time and had nothing to do with the parachute jump.  

Regarding service connection for a left shoulder disability, the Board acknowledges that the Veteran's service treatment records, other than his separation examination, are currently unavailable.  However, the Board finds the Veteran's report of the circumstances of his hard landing is credible.  Although the Veteran has credibly reported injuring his left shoulder in a parachute jump during service, the Board reiterates that at the Veteran's July 1953 separation examination, he was not diagnosed with any left shoulder disability.  Indeed, the Veteran acknowledged that after a few days he improved and thought nothing more of it.  In addition, arthritis of the left shoulder was not shown to a compensable degree within one year following the Veteran's discharge from service, and the Veteran reported his left shoulder pain began about 15 years prior to the VA examination.   

Moreover, the Board notes that at no time did any of the Veteran's treating providers find that his left shoulder rotator cuff impingement was due to his period of service.  The May 2011 VA examiner reviewed the claims file, interviewed and examined the Veteran, and provided adequate reasoning and bases for the opinion that it was less likely than not that the Veteran's left shoulder rotator cuff impingement was related to his period of service.  The May 2011 VA examiner explained that the shoulder disability was not related to the Veteran's period of service, including his parachute jump, as it was instead something that just occurred over time.  The examiner also pointed out that the Veteran's shoulder pain did not even start until about 15 years ago, which was over 40 years after the in-service parachute incident.  For these reasons, the opinion by the May 2011 VA examiner is afforded great probative value.  

The only opinion supporting the Veteran's claim consists of his own statements.  It is now well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise, such as the diagnosis or etiology of musculoskeletal disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, joint pain can have many causes and requires medical testing to diagnose and medical expertise to determine the etiology of the pain.  Here, the VA examiner concluded that the Veteran's current disability is not related to the events in service.  The Board concludes that the VA examiner's opinion is of greater probative value than the Veteran's lay assertion regarding the etiology of his current disability.  

Regarding service connection for a left arm disability, the initial determination is whether a left arm disability was present prior to service.  In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court indicated that the presumption of soundness attaches only where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination.  The Court added that the regulation provides expressly that the term "noted" denotes only such conditions as are recorded in examination reports, and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1) (2011).  In this regard, the Board observes that an entrance examination is not of record.  Since such examinations are ordinarily conducted, 
the Board will not hold it against the Veteran for the absence of an entrance examination.  The Board concludes, accordingly, that the presumption of soundness at entrance attaches.

However, the medical evidence of record clearly and unmistakably shows that a left arm disability was present prior to service.  In this regard, the Board emphasizes that the Veteran acknowledged that he fractured his left forearm prior to service when he was 8 years old.  This was specifically noted at his July 1953 separation examination.  Moreover, in noting the Veteran's previous left forearm fracture, the medical personnel in service considered his reported pre-service history as well as the physical examination findings at the time.  Thus, the Board finds that there is clear and unmistakable evidence that a left arm disability was present prior to service.  

It must now be determined whether the preexisting disability was aggravated by service.  In this case, the most probative evidence of record does not show that the Veteran's left arm disability underwent a permanent worsening beyond normal progression during his active service.  

The Board notes that at no time did any of the Veteran's treating providers find that his remote left forearm fracture was due to his period of service.  However, the May 2011 VA examiner reviewed the claims file, interviewed and examined the Veteran, and provided adequate reasoning and bases for the opinion that it was less likely than not that the Veteran's remote left forearm fracture was permanently worsened or aggravated during or as a result of service.  The May 2011 VA examiner explained that the Veteran had denied any residuals of the forearm fracture he had had as a child.  He also indicated that there was no current condition of the left forearm, as the Veteran's remote left forearm fracture was found to have no residuals.  For these reasons, the opinion by the May 2011 VA examiner is afforded great probative value.  

The Board concludes that the medical findings are of greater probative value than the Veteran's contentions regarding a left arm disability.  To the extent the Veteran contends he has a current left forearm disability related to service, as noted above, his opinion on such a medical matter is not competent evidence, as such matter requires medical expertise to determine.  See Jandreau, supra.  Thus, any lay assertions as to the diagnosis and etiology of his claimed arm symptoms are not competent medical evidence.

In sum, the Board finds that the preponderance of the competent and probative evidence indicates that a left shoulder injury was acute and transitory in service, with no chronic left shoulder disability shown at separation or for many years thereafter, and his currently diagnosed left shoulder disability has not been shown by competent medical evidence to be etiologically related to his active service.  The Board also finds that the preponderance of the competent and probative evidence indicates that a left arm disability existed prior to his entry into service and did not undergo a permanent worsening beyond normal progression during his active service.  Accordingly, service connection for a left arm/shoulder disability is not warranted on any basis. 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  
      


ORDER

Entitlement to service connection for a left arm/shoulder disability is denied.  



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


